In the
                          Missouri Court of Appeals
                                    Western District

                                                 
 STATE OF MISSOURI,                              
                                                    WD83075
                          Respondent,               OPINION FILED:
 v.                                              
                                                    April 7, 2020
 TIMOTHY WOLF,                                   
                                                 
                            Appellant.           
                                                 
                                                 


               Appeal from the Circuit Court of Buchanan County, Missouri
                     The Honorable Keith Bradley Marquart, Judge

            Before Division Four: Karen King Mitchell, Chief Judge Presiding,
                   Edward R. Ardini, and Thomas N. Chapman, Judges


       Timothy Wolf appeals the Buchanan County Circuit Court’s denial of his Rule 29.07(d)

motion to withdraw his guilty plea for manifest injustice. He contends that he was misled or

induced to plead guilty to class D felony criminal nonsupport by misapprehension or mistake.

He also contends that the lack of a transcript from the September 10, 2015, hearing on the

motion to revoke probation prevents meaningful appellate review of the trial court’s denial of his

motion to withdraw guilty plea. The appeal is dismissed.

                                          Background

       Pursuant to section 568.040, Timothy Wolf was charged with the class D felony of non-

support of his minor child. On August 30, 2011, Wolf pleaded guilty to the charge pursuant to a
plea agreement. During the plea hearing, Wolf admitted that the minor child was his daughter,

that there was a child support order requiring him to support her, that he failed to provide

adequate food, clothing, lodging, and medical attention for her, and that the total arrearage was

over $7,000 (exceeding twelve monthly payments under the child support order). He testified

that the reason he did not provide support was because “work was kind of slow at the time,” but

that he did not want to present such defense at trial. Wolf further stated that he understood the

charge, the maximum possible punishment, and the rights he was giving up by pleading guilty.

He testified that he had not been pressured or threatened or promised anything other than the plea

agreement to plead guilty. Wolf acknowledged that under the plea agreement, he would receive a

suspended imposition of sentence and a period of probation in exchange for his guilty plea. In

his Petition to Enter Plea of Guilty filed with the trial court, Wolf acknowledged that as a

condition of his probation, he would be required to pay his current child support obligation of

$395 per month plus $105 per month toward the arrearage. Finding a factual basis for the plea

and finding that Wolf knowingly, voluntarily, and intelligently waived his rights, the trial court

accepted Wolf’s guilty plea. It further accepted the plea agreement, suspended imposition of

sentence, and placed Wolf on probation for four years with the requirement that he make the

agreed monthly child support and arrearage payments.

       On March 23, 2012, the State filed a motion for probation revocation, and the trial court

issued an order to show cause. The notice to Wolf was returned undeliverable, a warrant was

issued for his arrest, and he was arrested on October 29, 2012. At the hearing on the motion to

revoke on January 3, 2013, Wolf admitted the probation violation. He was continued on

probation.



                                                 2
       On April 24, 2013, the State filed a second motion to revoke probation alleging that Wolf

violated a condition of probation by failing to pay court-ordered child support. The trial court

issued a show cause order. The notice to Wolf was returned undeliverable, an arrest warrant was

issued, and Wolf was arrested on August 6, 2013. At the December 3, 2013, hearing on the

motion to revoke, Wolf admitted to the probation violation, and the trial court took the case

under advisement and set a hearing for February 6, 2014. Wolf failed to appear at the February 6

hearing, and an arrest warrant was issued. Wolf was arrested on April 30, 2014. On May 6,

2014, the trial court continued Wolf on probation and extended his probation an additional year.

At a June 5, 2014 probation status hearing, Wolf informed the trial court that he was employed.

       On July 31, 2014, the State filed its third motion to revoke probation for failure to pay

court-ordered child support. The trial court issued a show cause order and set a hearing on the

order for August 28, 2014. Wolf failed to appear on that date, and a warrant was issued for his

arrest. Wolf was arrested on October 21, 2014. After several continuances, the State withdrew

its motion to revoke probation on March 19, 2015, and Wolf was continued on probation.

       On June 2, 2015, the State again moved to revoke Wolf’s probation for failing to pay

court-ordered child support. Wolf failed to appear at the show cause hearing, and an arrest

warrant was issued. Wolf was arrested on August 2, 2015. On September 10, 2015, the trial

court took up the motion to revoke, and Wolf waived a hearing and admitted the probation

violation. The trial court sustained the motion to revoke probation, ordered a sentencing

assessment report, and set a sentencing hearing for October 8, 2015. At the sentencing hearing,

the trial court noted that Wolf had repeatedly absconded from supervision and repeatedly

admitted to violating the conditions of probation. The court sentenced Wolf to four years in the

custody of the Department of Corrections.

                                                 3
       On November 20, 2015, Wolf filed a Rule 24.035 motion for post-conviction relief. Wolf

v. State, 552 S.W.3d 790, 791-92 (Mo. App. W.D. 2018). His amended motion alleged that

counsel was ineffective in failing to fully investigate and explain possible defenses to the charge.
Id. The motion court denied the motion without an evidentiary hearing, and Wolf appealed on

June 7, 2017. Id. at 792. While the appeal was pending, Wolf escaped from supervision, and a

warrant from the Board of Probation and Parole was issued for his arrest on February 18, 2018.
Id. Wolf remained at large until at least June 26, 2018, the date this court dismissed his appeal

under the escape rule. Id. at 792-793.

       On July 10, 2019, Wolf filed a motion to withdraw his guilty plea for manifest injustice

under Rule 29.07(d). He alleged that the trial court erred in ordering him to pay $500 per month

in child support and arrears as a condition of his probation and in revoking his probation and

sentencing him to imprisonment for failing to pay that amount. Wolf asserted that there was no

evidence in the record that the $500 per month he was ordered to pay complied with section

568.040.6(1), RSMo Cum. Supp. 2019, specifically no evidence presented that that sum was not

greater than fifty percent of his monthly adjusted gross income.

       At the July 25, 2019, hearing on the motion, the trial court took judicial notice of Wolf’s

original dissolution judgment and the modified judgment, Wolf’s circuit court payment history

reports, his Petition to Enter Plea of Guilty, the order of probation signed by Wolf, the sentencing

assessment report, the court file in Wolf’s Rule 24.035 case, and this court’s opinion in Wolf, 552
S.W.3d 790. No witness testimony was presented. The trial court then took the case under

advisement.

       On August 8, 2019, the trial court denied Wolf’s Rule 29.07(d) motion to withdraw his

guilty plea for manifest injustice. It found that Wolf had paid nothing towards his child support

                                                 4
in thirty-one of the fifty months that he was on probation. It further found that, when the court

accepted Wolf’s plea, it did not find that the $500 per month ordered as a condition of Wolf’s

probation was less than fifty percent of his adjusted gross income, but that Wolf nevertheless

agreed to monthly payment of that amount as part of his plea. Furthermore, the trial court found

that Wolf’s probation was revoked for non-payment of his current child support obligation, and

not for failure to pay periodic payments towards arrearages. Finally, the trial court found that

Wolf did not raise the claim in his Rule 24.035 motion and that he also “lost his right to avail

himself of this remedy by absconding from his parole while his Rule 24.035 motion was

pending.”

       This appeal by Wolf followed.

                                            Discussion

       Wolf raises two points on appeal. In his first point on appeal, Wolf contends as follows:

       The Trial Court erred in Overruling Appellant’s Motion to Withdraw Guilty Plea
       for Manifest Injustice, because Appellant was misled or induced to plead guilty by
       misapprehension or mistake, in that § 568.040.6(1) requires that the periodic
       payment that is ordered as a condition of probation shall be in such aggregate
       sums as is not greater than fifty percent of the offender’s adjusted gross income.

       Wolf’s Rule 29.07(d) motion did not assert that he was misled or induced to plead guilty

by misapprehension or mistake. Wolf’s only claim below was that the trial court erred in

ordering him to pay $500 per month in child support and arrears as a condition of his probation

(and in revoking his probation and sentencing him to imprisonment for failing to pay same)

because there was no evidence in the record that that amount complied with section

568.040.6(1)—specifically no evidence that $500 per month was not greater than fifty percent of

his adjusted gross income.



                                                 5
           Arguments not raised before the trial court are not preserved for review. Loutzenhiser v.

Best, 565 S.W.3d 723, 730 (Mo. App. W.D. 2018). “Parties are bound by the position they took

in the trial court and will not be heard on a different theory on appeal.” Id. (internal quotes and

citation omitted). The appellate court will not convict a trial court of error on an issue not put

before it to decide. Id. Nevertheless, Rule 84.13(c) permits this court to consider plain errors

affecting substantial rights, though not raised or preserved, if manifest injustice or miscarriage of

justice results therefrom. McGinnis v. Northland Ready Mix, Inc., 344 S.W.3d 804, 815 (Mo.

App. W.D. 2011). Even if Wolf’s unpreserved argument is considered ex gratia, it is without

merit.

           Rule 29.07(d) provides, “A motion to withdraw a plea of guilty may be made only before

sentence is imposed or when imposition of sentence is suspended; but to correct manifest

injustice the court after sentence may set aside the judgment of conviction and permit the

defendant to withdraw his plea.” Following the imposition of sentence, Rule 29.07(d) has a very

limited role. State v. Paden, 533 S.W.3d 731, 738 (Mo. App. W.D. 2017); State v. Onate, 398
S.W.3d 102, 106 (Mo. App. W.D. 2013)(citing Brown v. State, 66 S.W.3d 721, 730-31, 731 n.5

(Mo. banc 2002); disagreed with on unrelated grounds by State ex rel. Zinna v. Steele, 301
S.W.3d 510, 516-17 (Mo. banc 2010)). While Rule 29.07(d) may permit broader relief at earlier

stages of a criminal proceeding, it is allowed following the defendant’s sentencing and remand to

the Department of Corrections only if it raises grounds for relief other than those enumerated in

Rule 24.035.1 State v. Tritle, No. WD82746, 2020 WL 420765, at *2 (Mo. App. W.D. Jan. 28,


1
    Rule 24.035(a) provides, in pertinent part:
          A person convicted of a felony on a plea of guilty claiming that the conviction or sentence
          imposed violates the constitution and laws of this state or the constitution of the United States,
          including claims of ineffective assistance of trial and appellate counsel, that the court imposing the

                                                            6
2020); Paden, 533 S.W.3d at 738; Gray v. State, 498 S.W.3d 522, 528 (Mo. App. W.D. 2016);

Onate, 398 S.W.3d at 106. See also State ex rel. Fite v. Johnson, 530 S.W.3d 508, 510 (Mo. banc

2017) (citing Brown, 66 S.W.3d at 730 n.5) (“Rule 29.07(d) does not apply to claims enumerated

within Rule 24.035.”). A claim that a guilty plea was not knowingly and voluntarily entered is a

claim that the conviction violates the constitution and laws of this state or the constitution of the

United States and, thus, falls within the claims enumerated in Rule 24.035(a). Paden, 533
S.W.3d at 738; Gray, 498 S.W.3d at 528; Onate, 398 S.W.3d at 106.

         Wolf’s claim that he was misled or induced to plead guilty by misapprehension or

mistake challenges the voluntariness of his guilty plea, is within the scope of Rule 24.035, and is

required to be asserted in a timely Rule 24.035 motion. Wolf, however, failed to raise this claim

in his Rule 24.035 motion. Thus, the claim is time-barred and procedurally defaulted.2 The

appeal must be dismissed.3 Tritle, 2020 WL 420765, at *2; State v. Backues, 568 S.W.3d 892,

893 (Mo. App. W.D. 2018).


         sentence was without jurisdiction to do so, or that the sentence imposed was in excess of the
         maximum sentence authorized by law may seek relief in the sentencing court pursuant to the
         provisions of this Rule 24.035. This Rule 24.035 provides the exclusive procedure by which such
         person may seek relief in the sentencing court for the claims enumerated.
2
  Cf. State v. Doolin, 572 S.W.3d 112, 118 (Mo. App. W.D. 2019) (defendant’s claim in Rule 29.07(d) motion that
he was induced to plead guilty by counsel’s assurance that he would never be required to register as a sex offender
was not procedurally barred; it did not fall within Rule 24.035 because movant pleaded guilty to a misdemeanor for
which post-conviction relief under Rule 24.035 is not available); State v. Knox, 553 S.W.3d 386, 392 n.4 (Mo. App.
W.D. 2018) (defendant’s Rule 29.07(d) motion in which he claimed that his plea was not knowing, voluntary, or
intelligent was filed before sentencing, and, therefore, cases such as Brown and Onate holding such claim can only
be challenged in a Rule 24.035 motion and not in a Rule 29.07(d) motion were inapplicable).

3
   Wolf raises additional claims in the argument section under point one attacking the trial court’s denial of his Rule
29.07(d) motion to withdraw his guilty plea. He asserts that the trial court violated section 568.040.6(1) in ordering
him to pay $500 per month in child support as a condition of probation because it did not ensure that the aggregate
sum of the payments toward arrearages and for current support was not greater than 50 percent of his adjusted gross
income. He claims that it was immaterial that the plea agreement contained such condition to pay child support
since the condition violated the limitation provision of section 568.040.6(1). He also argues that the 2009 child
support order relied upon by the trial court to determine current child support was stale. These claims were not
included in the point relied on and are not addressed. Rule 84.04(e) requires the argument section of a brief to be

                                                           7
         The appeal is dismissed.


                                                                 /s/Thomas N. Chapman
                                                                 Thomas N. Chapman, Judge


All concur.




limited only to those errors included in the point relied on. A claim raised for the first time in the argument portion
of the brief and not encompassed by the point relied on is not preserved for appeal. Burns v. Taylor, 589 S.W.3d
614, 622 n.5 (Mo. App. W.D. 2019).

  Wolf also raises a second point on appeal claiming that the lack of a transcript from the September 10, 2015
probation revocation hearing prevents meaningful review of the trial court’s denial of his motion to withdraw guilty
plea. An appellant is entitled to a full and complete transcript for an appellate court’s review. State v. Barber, 391
S.W.3d 2, 5 (Mo. App. W.D. 2012). Reversal is required only where the party is free from fault or negligence and
has exercised due diligence to correct the deficiency in the record, and his right of appeal is prejudiced because a
transcript of the proceeding cannot be prepared. Id. at 5. Wolf makes this claim (regarding lack of the probation
revocation hearing transcript) even though his unpreserved point on appeal does not assail whether he violated the
conditions of his probation, but instead seeks to withdraw his guilty plea (entered four years before his probation
revocation hearing) on the basis that his plea was based on a “misapprehension or mistake” (not knowingly entered).
He makes this claim in spite of the fact that, at the sentencing hearing shortly after the probation revocation hearing,
his own counsel stated, “I think Mr. Wolf would be the first person to admit that he has not done, with this past
probation, what needed to be done to be successful.” Wolf did not provide any additional evidence at the hearing of
his 29.07(d) motion to withdraw his guilty plea (not his own testimony, nor that of counsel) – nothing that would
indicate what occurred at the probation revocation hearing or how that impacted his unpreserved point on appeal.
Lacking any apparent effort to cure the purported deficiency in the record, and failing to indicate how that
deficiency prejudices his appeal, Wolf nevertheless requests this court to reverse the denial of the motion to
withdraw guilty plea, and to remand to the trial court for the opportunity to prove good cause for failing to meet the
financial conditions of his probation (a remedy that does not comport with his request to vacate the plea). Because
our disposition of point one is dispositive, Wolf’s second point need not be addressed.


                                                           8